       Case 1:20-cv-00127-JMC-GJF Document 62 Filed 03/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


JEFFERSON RAY,

       Plaintiff,                                              Case No. 1:20-cv-00127-JMC-GJF

v.

NEW MEXICO STATE POLICE, and
OFFICER DANIEL CAPEHART, Individually,
     Defendants.


                                      FINAL JUDGMENT
       Pursuant to Federal Rule of Civil Procedure 58(a) and in accordance with the

MEMORANDUM OPINION AND ORDER filed contemporaneously herewith, the Court

issues its separate judgment finally disposing of this civil case. Exercising its discretion, this

Court converted Defendants’ motions for judgment on the pleadings to motions for summary

judgment. Accordingly,

       IT IS SO ORDERED that

       1. the Court enters summary judgment in favor of Defendant Capehart and Defendant

           NMSP on all of Plaintiff’s claims, and

       2. the Court dismisses those claims with prejudice.



                                                               /s/ Joel M. Carson III
                                                               Joel M. Carson III
                                                               United States Circuit Judge
                                                               Sitting by Designation
